Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on November 22, 2019.

2. Claims 1-19 have been examined. 


Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 3 and 12 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 1, wherein the extracting of the features includes invoking a pre-trained neural network and extracting features from selected layers of the pre-trained neural network,” which are not found in the prior art of record.
Incorporating claim 3 and 12 into claims 1, 10, and 19 would put the case in condition for allowance.
Claims 4, 5, 13, and 14 depend on claims 3 and 12, respectively, and are also allowable.


Claim Objection
4. Claim 19 is a system version and almost identical with the system claim 10. Please consider to change claim 19 to a non-transitory computer readable medium version.


Claim Rejections – 35 USC §103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0188840 to Kwon et al. (hereafter “Kwon”) in view of US 2020/0173933 to Tada et al. (hereafter “Tada”).

Claim 1. 
Kwon discloses a method for classifying products manufactured via a manufacturing process, the method comprising:
receiving, by a processor, an input dataset (FIG.1, blocks 50-60; FIG.2, S110-S120, and related text);
extracting, by the processor, features of the input dataset at two or more levels of abstraction (0014, 0073, 0090, 0092);
combining, by the processor, the extracted features (0105; FIG.3 and related text);
providing, by the processor, the combined extracted features to a classifier (0017, 0046, 0050);
the trained classifier being configured to receive data for a product to be classified, to output a prediction for the product based on the received data (0034, 0035, 0037; FIG.13, S340-S360 and related text).

Kwon does not disclose training, by the processor, the classifier based on the combined extracted features for learning a pattern of not-faulty products.
 training, by the processor, the classifier based on the combined extracted features for learning a pattern of not-faulty products (0016, 0047, 0077).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tada’s teaching into Kwon‘s teaching.  One would have been motivated to do so to teach the classifier as suggested by Tada (0009, 0016).

Claim 6. 
Kwon discloses the method of claim 1, wherein the combining of the extracted features includes concatenating the extracted features for generating a combined set of features (0105, 0145).

Claim 7. 
 Kwon does not disclose the method of claim 1, wherein the classifier is a generative adversarial network that is iteratively trained with not-faulty products for learning a pattern of the not- faulty products.
However, Tada further discloses the classifier is a generative adversarial network that is iteratively trained with not-faulty products for learning a pattern of the not- faulty products (0019, 0047, 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tada’s teaching into Kwon‘s teaching.  One would have been motivated to do so to teach the classifier as suggested by Tada (0009, 0016).

Claim 8. 
Kwon does not disclose the method of claim 7, wherein the classifier includes a generator and a discriminator, wherein the generator is configured to generate samples of faulty products for training the discriminator from distinguishing between the faulty and not-faulty products.
However, Tada further discloses wherein the classifier includes a generator and a discriminator, wherein the generator is configured to generate samples of faulty products for training the discriminator from distinguishing between the faulty and not-faulty products (0009, 0016, 0021, 0043).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tada’s teaching into Kwon‘s teaching.  One would have been motivated to do so to teach the classifier as suggested by Tada (0009, 0016).

Claim 9. 
Kwon discloses the method of claim 1, wherein the prediction is a prediction of the product as being faulty or not faulty (FIG.9, FIG.13, and related text).

Claims 10 and 15-18.
Claims 10 and 15-18 are system versions, which recite(s) the same limitations as those of claims 1 and 6-9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 10 and 15-18.

Claim 19.
Claim 19 is a system version, which recite(s) the same limitations as those of claims 1 and 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 19.



7. Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Tada, and further in view of US 2020/0310400 to Jha et al. (hereafter “Jha”).

Claim 2. 
Kwon and Tada do not disclose the method of claim 1 further comprising: reducing, by the processor, dimensionality of the extracted features, wherein the combined extracted features are features of reduced dimensionality.
However, Jha further discloses reducing, by the processor, dimensionality of the extracted features, wherein the combined extracted features are features of reduced dimensionality (0049, 0051, 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jha’s teaching into Kwon and Tada‘s teaching.  One would have been motivated to do so to simplify the input data as suggested by Jha.

Claim 11.
Claim 11 is a system version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 11.


Conclusion
8. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192